Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.
Regarding the applicant’s argument that Grunewald fails to teach “the perforation pattern of said gates includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid a non-perforated region spanning a plurality of rows,” the examiner disagrees. First, the examiner points out that the region indicated by the applicant is not non-perforated as it appears to encounter the perforations. Second, the claim recites “a non-perforated region.” The region indicated by the applicant is not the only region, and Grunewald teaches “the perforation pattern of said gates includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid a non-perforated region spanning a plurality of rows.” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brada (US 0355128 A), hereinafter Brada, in view of Lewandowski (US 0364269 A), hereinafter Lewandowski.

Regarding claim 1, Brada discloses a modular agricultural product drying panel, for use within an oast having a housing defined by exterior walls and a plurality of drying levels therein and where each drying level includes at least one product drying panel (“This invention relates to the class of malt-kilns or grain-driers in which several floors are arranged one above the other” page 1, line 9), each modular product drying panel comprising: 
a rectangular frame defining at least a perimeter of the product drying panel, the rectangular frame being adjacent to and supported by the housing about the perimeter and on each side (“Frame” in the annotated figures); 
a plurality of perforated rectangular gates (“section A or B, may be of any desired construction. For example, it may consist of a rectangular frame composed of two flat iron side bars, a, connected by riveting between them end bars, b and c, and intermediate brace-bars, d, that have rectangularly-bent ends. Each such frame has secured upon it a plate, g, of perforated and galvanized sheet metal” page 1, line 96), each of the gates being pivotally connected to the opposite sides of the frame  at opposite ends of the gates (Via shaft C extending through end bars b and c), the gates further including a downward extending position control member having a connecting feature at the bottom (“Each section is provided at a point intermediate of its ends with a pendent arm, F,... and has a curved or angular portion, i. The ends of all the arms F of a series of sections, A A’ A², and so on, or B B’ B², and so on, are pivotally connected with a reciprocating bar, G” page 2, line 29); and 
an actuator arm pivotally connected to the connecting feature of each of the gates, whereby movement of the actuator arm in a direction generally perpendicular to longitudinal axes of the gates concurrently controls a tilt position of the plurality of gates, wherein the tilt position may be varied between a horizontal position and downwardly-tilted position suitable to allow the agricultural product to pass through the drying panel (“One of these reciprocatory bars G is provided for each series of tilting sections, and each bar is by a link, H, connected to the rectangular arm j of a lever, J, the end of which is pivoted in a wall-bracket K. When this lever J is in its vertical position, all the sections A A’ A², &c., coupled therewith will be on a horizontal position, forming an unbroken level floor; but by swinging the lever nearly a quarter-turn downward the row of sections will be turned more than a quarter-revolution sheet-metal faces, an oblique downward position, thereby throwing off every corn of grain thereupon” page 2, line 45).

    PNG
    media_image1.png
    431
    779
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    524
    756
    media_image2.png
    Greyscale

Brada does not disclose where opposite sides of the frame are downwardly angled toward one another to prevent the retention of agricultural product thereon.

However, Lewandowski teaches where opposite sides are downwardly angled toward one another to prevent the retention of agricultural product thereon (“Angled Side” in annotated figure).

    PNG
    media_image3.png
    530
    367
    media_image3.png
    Greyscale

In view of Lewandowski’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include where opposite sides are downwardly angled toward one another to prevent the retention of agricultural product thereon as is taught in Lewandowski, in the drying panel disclosed by Brada.
One would have been motivated to include where opposite sides are downwardly angled toward one another to prevent the retention of agricultural product thereon because angling the sides will direct the product onto the intended target where the product may be treated.

Regarding claim 2, Brada, as modified by Lewandowski, discloses the drying panel according to claim 1, wherein said gates are pivotally connected so as to pivot about a longitudinal edge of each gate.

Regarding claim 3, Brada, as modified by Lewandowski, discloses the drying panel according to claim 1, wherein said gates are pivotally connected so as to pivot about an axis spaced apart from the longitudinal edge and toward the center of each gate (Figure 4).

Regarding claim 4, Brada, as modified by Lewandowski, discloses the drying panel according to claim 1, wherein each of said gates has a non-perforated border (Figure 4).

Regarding claim 6, Brada, as modified by Lewandowski, discloses the drying panel according to claim 1, wherein the top surface of each gate is generally planar to avoid retaining the agricultural product when the gate is tilted (Figure 4).

Regarding claim 7, Brada, as modified by Lewandowski, drying panel according to claim 1, wherein the panel is sized to fit within a chamber constructed of conventional plywood dimensions.

Brada, as modified by Lewandowski, does not explicitly disclose wherein the panel is sized to fit within a chamber constructed of conventional plywood dimensions. However, the court has held “mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). In this case, the difference between the claims and the prior art are related to scale and do not patentably distinguish the claims.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brada, in view of Lewandowski, and further in view of Grunewald (US 20160279605 A1), hereinafter Grunewald.

Regarding claim 5, Brada, as modified by Lewandowski, discloses the drying panel according to claim 1. 

Brada, as modified by Lewandowski, does not disclose wherein the perforation pattern of said gates includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid a non-perforated region spanning a plurality of rows.

However, Grunewald teaches wherein the perforation pattern includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid a non-perforated region spanning a plurality of rows (Figure 4A, “Advantageously the belt plate can have a number of roundish orifices, like e.g. with a circular contour or an oval contour, or slots, like e.g. with an elongated contour, wherein an orifice or slot allows to pass drying air there through and thus an orifice or slot or the like opening has an opening width which is smaller than a particle size” paragraph [0030]).

    PNG
    media_image4.png
    386
    593
    media_image4.png
    Greyscale

Brada, as modified by Lewandowski, does not teach the claimed type of perforation. Grunewald teaches the claimed type of perforation. The substitution of one known element (the perforations of Brada) for another (the slots of Grunewald) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the slotted members taught in Grunewald would have yielded predictable results, namely, a support member for permitting drying air to dry product thereon (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Claims 8-11, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brada, in view of Lewandowski, in view of Grunewald, and further in view of Hopper (GB 1164454 A), hereinafter Hopper.

Regarding claims 8, 10, and 11, Brada discloses an agricultural product drying system comprising: 
a) a drying chamber having a plurality of drying levels therein (Figures 2 and 4 and “This invention relates to the class of malt-kilns or grain-driers in which several floors are arranged one above the other” page 1, line 9), 
b) each of said drying levels including at least one modular drying panel for the support of the agricultural product thereon, each modular drying panel being operable to pass dried agricultural product through said panel into a space below (Figures 2 and 4), wherein the modular drying panel includes: 
a rectangular frame defining at least a perimeter of the product drying panel (“Frame” in the annotated figures), 
a plurality of perforated rectangular gates (“section A or B, may be of any desired construction. For example, it may consist of a rectangular frame composed of two flat iron side bars, a, connected by riveting between them end bars, b and c, and intermediate brace-bars, d, that have rectangularly-bent ends. Each such frame has secured upon it a plate, g, of perforated and galvanized sheet metal” page 1, line 96), wherein each of the gates being pivotally connected to the frame at opposite ends (Via shaft C extending through end bars b and c), the gates further including a downward extending position control member having a connecting feature at the bottom (“Each section is provided at a point intermediate of its ends with a pendent arm, F,... and has a curved or angular portion, i. The ends of all the arms F of a series of sections, A A’ A², and so on, or B B’ B², and so on, are pivotally connected with a reciprocating bar, G” page 2, line 29), and 
an actuator arm pivotally connected to the connecting feature of each of the gates, whereby movement of the actuator arm in a direction generally perpendicular to longitudinal axes of the gates concurrently controls a tilt position of the plurality of gates, wherein the tilt position may be varied between a horizontal position and downwardly-tilted position suitable to allow the agricultural product to pass through the drying panel (“One of these reciprocatory bars G is provided for each series of tilting sections, and each bar is by a link, H, connected to the rectangular arm j of a lever, J, the end of which is pivoted in a wall-bracket K. When this lever J is in its vertical position, all the sections A A’ A², &c., coupled therewith will be on a horizontal position, forming an unbroken level floor; but by swinging the lever nearly a quarter-turn downward the row of sections will be turned more than a quarter-revolution sheet-metal faces, an oblique downward position, thereby throwing off every corn of grain thereupon” page 2, line 45).

Brada does not disclose:
where at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon; 
where a perforation pattern of said gates includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid any non-perforated region spanning a plurality of rows; 
a source of a drying gas for discharge through said plurality of drying levels; 
wherein said source of drying gas is attached to the drying chamber; or
wherein said source of drying gas is attached to a plenum box within the drying chamber located beneath a lowest drying surface where dried agricultural product may be collected in the plenum box, or above an uppermost drying surface.

However, Lewandowski teaches where at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon (“Angled Side” in annotated figure).

In view of Lewandowski’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include where at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon as is taught in Lewandowski, in the drying panel disclosed by Brada.
One would have been motivated to include where at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon because angling the sides will direct the product onto the intended target where the product may be treated.

Brada, as modified by Lewandowski, does not disclose: 
wherein the perforation pattern of said gates includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid any non-perforated region spanning a plurality of rows;
a source of a drying gas for discharge through said plurality of drying levels; 
wherein said source of drying gas is attached to the drying chamber; or
wherein said source of drying gas is attached to a plenum box within the drying chamber located beneath a lowest drying surface where dried agricultural product may be collected in the plenum box, or above an uppermost drying surface.

However, Grunewald teaches wherein the perforation pattern includes rows of elongated slots where the slots of adjacent rows are offset from one another to avoid any non-perforated region spanning a plurality of rows (Figure 4A, “Advantageously the belt plate can have a number of roundish orifices, like e.g. with a circular contour or an oval contour, or slots, like e.g. with an elongated contour, wherein an orifice or slot allows to pass drying air there through and thus an orifice or slot or the like opening has an opening width which is smaller than a particle size” paragraph [0030]).

Brada, as modified by Lewandowski, does not teach the claimed type of perforation. Grunewald teaches the claimed type of perforation. The substitution of one known element (the perforations of Brada) for another (the slots of Grunewald) would have been obvious to one having ordinary skill in the art at the time of the invention, since the substitution of the slotted members taught in Grunewald would have yielded predictable results, namely, a support member for permitting drying air to dry product thereon (Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008).

Brada, as modified by Lewandowski and Grunewald, does not explicitly disclose: 
a source of a drying gas for discharge through said plurality of drying levels; 
wherein said source of drying gas is attached to the drying chamber; or
wherein said source of drying gas is attached to a plenum box within the drying chamber located beneath a lowest drying surface where dried agricultural product may be collected in the plenum box, or above an uppermost drying surface.

However, Hopper teaches: 
a source of a drying gas for discharge through said plurality of drying levels (30); 
wherein said source of drying gas is attached to the drying chamber (Figure 2); and
wherein said source of drying gas (29, 31) is attached to a plenum box (31) within the drying chamber located beneath a lowest drying surface (24) where dried agricultural product may be collected in the plenum box (onto the conveyor 32), or above an uppermost drying surface.

    PNG
    media_image5.png
    504
    599
    media_image5.png
    Greyscale

In view of Hopper’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
a source of a drying gas for discharge through said plurality of drying levels; 
wherein said source of drying gas is attached to the drying chamber; and
wherein said source of drying gas is attached to a plenum box within the drying chamber located beneath a lowest drying surface where dried agricultural product may be collected in the plenum box, or above an uppermost drying surface as is taught in Hopper, in the system disclosed by Brada.
One would have been motivated to include: 
a source of a drying gas for discharge through said plurality of drying levels; 
wherein said source of drying gas is attached to the drying chamber; and
wherein said source of drying gas is attached to a plenum box within the drying chamber located beneath a lowest drying surface where dried agricultural product may be collected in the plenum box, or above an uppermost drying surface because the system of Brada is for drying. Including a source of drying air will expedite drying of the agricultural product of Brada.

Regarding claim 9, Brada, as modified by Lewandowski, Grunewald, and Hopper, discloses the system according to claim 8, wherein said drying surfaces are oriented so as to at least vertically overlap one another (Figure 2).

Regarding claim 14, Brada, as modified by Lewandowski, Grunewald, and Hopper, discloses the system according to claim 8, wherein said gates are pivotally connected so as to pivot about a longitudinal edge of each gate (Figure 4).

Regarding claim 15, Brada, as modified by Lewandowski, Grunewald, and Hopper, discloses the system according to claim 8, wherein said gates are pivotally connected so as to pivot about an axis located between the longitudinal edge and the center of each gate (Figure 4).

Regarding claim 16, Brada, as modified by Lewandowski, Grunewald, and Hopper, discloses the system according to claim 8, wherein each of said gates has a non-perforated border (Figure 4).

Regarding claim 18, Brada, as modified by Lewandowski, Grunewald, and Hopper, discloses the system according to claim 8, wherein the top surface of each gate is generally planar to avoid retaining the agricultural product when the gate is tilted (Figure 4).

Regarding claim 19, Brada, as modified by Lewandowski, Grunewald, and Hopper, discloses the system according to claim 8, wherein each drying surface is comprised of a plurality of drying panels daisy-chained to one another to permit concurrent activation of each of the modules (Figures 2 and 4).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brada, in view of Lewandowski, in view of Hopper, and further in view of Smith (US 20080209753 A1), hereinafter Smith.

Regarding claim 20, Brada discloses an automated agricultural product drying system, comprising: 
a) a drying chamber having a housing defined by exterior walls, and a plurality of drying surfaces therein (Figures 2 and 4 and “This invention relates to the class of malt-kilns or grain-driers in which several floors are arranged one above the other” page 1, line 9); 
b) each of said drying surfaces including at least one modular drying panel adjacent to and supported on the housing to prevent any agricultural product from passing between the housing and the drying surfaces, for the support of the agricultural product thereon, each modular drying panel being operable to pass dried agricultural product through said panel into a space below (Figures 2 and 4), wherein the modular drying panel includes: 
a rectangular frame defining at least a perimeter of the product drying panel (“Frame” in the annotated figures), 
a plurality of perforated rectangular gates (“section A or B, may be of any desired construction. For example, it may consist of a rectangular frame composed of two flat iron side bars, a, connected by riveting between them end bars, b and c, and intermediate brace-bars, d, that have rectangularly-bent ends. Each such frame has secured upon it a plate, g, of perforated and galvanized sheet metal” page 1, line 96), each of the gates being pivotally connected to the frame at opposite ends (Via shaft C extending through end bars b and c), the gates further including a downward extending position control member having a connecting feature at the bottom (“Each section is provided at a point intermediate of its ends with a pendent arm, F,... and has a curved or angular portion, i. The ends of all the arms F of a series of sections, A A’ A², and so on, or B B’ B², and so on, are pivotally connected with a reciprocating bar, G” page 2, line 29), and 
an actuator arm pivotally connected to the connecting feature of each of the gates, whereby movement of the actuator arm in a direction generally perpendicular to longitudinal axes of the gates concurrently controls a tilt position of the plurality of gates, wherein the tilt position may be varied between a horizontal position and downwardly-tilted position suitable to allow the agricultural product to pass through the drying panel (“One of these reciprocatory bars G is provided for each series of tilting sections, and each bar is by a link, H, connected to the rectangular arm j of a lever, J, the end of which is pivoted in a wall-bracket K. When this lever J is in its vertical position, all the sections A A’ A², &c., coupled therewith will be on a horizontal position, forming an unbroken level floor; but by swinging the lever nearly a quarter-turn downward the row of sections will be turned more than a quarter-revolution sheet-metal faces, an oblique downward position, thereby throwing off every corn of grain thereupon” page 2, line 45).

Brada does not disclose:
where at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon;
a source of a drying gas for discharge through said plurality of drying surfaces; or
a programmable control system for receiving inputs from at least one sensor and controlling operation of the drying system, including movement of at least one actuator arm to cause the movement of agricultural product through the system.

However, Lewandowski teaches where at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon (“Angled Side” in annotated figure).

In view of Lewandowski’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include where at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon as is taught in Lewandowski, in the drying panel disclosed by Brada.
One would have been motivated to include where at least a portion of the frame is downwardly angled to prevent the retention of agricultural product thereon because angling the sides will direct the product onto the intended target where the product may be treated.

Brada, as modified by Lewandowski, does not disclose:
a source of a drying gas for discharge through said plurality of drying surfaces; or
a programmable control system for receiving inputs from at least one sensor and controlling operation of the drying system, including movement of at least one actuator arm to cause the movement of agricultural product through the system.

However, Hopper teaches a source of a drying gas for discharge through said plurality of drying surfaces (30).  

In view of Hopper’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a source of a drying gas for discharge through said plurality of drying surfaces as is taught in Hopper, in the system disclosed by Brada.
One would have been motivated to include a source of a drying gas for discharge through said plurality of drying surfaces because the system of Brada is for drying. Including a source of drying air will expedite drying of the agricultural product of Brada.

Brada, as modified by Lewandowski and Hopper, does not disclose a programmable control system for receiving inputs from at least one sensor and controlling operation of the drying system, including movement of at least one actuator arm to cause the movement of agricultural product through the system.

However, Smith teaches a programmable control system for receiving inputs from at least one sensor and controlling operation of the drying system, including movement of at least one actuator to cause the movement of agricultural product through the system (“The actuator is in communication with a controller that instructs the actuator to activate and/or deactivate the conveyor belts as well as vary the speed of the conveyor belts based upon preprogrammed levels of the amount of manure on the conveyor belts as well as preprogrammed levels of moisture within the manure” paragraph [0010]).

Brada, as modified by Lewandowski and Hopper, does not disclose automated control. However, the court has held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In this regard, it is noted that Smith teaches a controller programmed with a moisture level for controlling the throughput of the product to be dried. It would therefore have been obvious to one having ordinary skill in the art at the time of the invention employ such a controller in Hopper to simplify management of the drying of the product of Brada.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gecmen (US 0076624 A) 

    PNG
    media_image6.png
    367
    455
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    231
    169
    media_image7.png
    Greyscale

Gecmen (US 0068869 A) 

    PNG
    media_image8.png
    531
    656
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    259
    245
    media_image9.png
    Greyscale

Sidwell (US 1011380 A) 

    PNG
    media_image10.png
    471
    663
    media_image10.png
    Greyscale

Lee (US 20020178930 A1) “In order to provide better air flow characteristics, adjacent rows of the plurality of rows of open slits are substantially offset from one another” paragraph [0022] suggests offsetting the rows will improve flow characteristics.
Barnidge (US 4048960 A) “It is to be noted that the slots in adjacent rows are preferably longitudinally staggered from one another thereby again adding to the overall strength of the device” column 3, line 59 suggests that staggering slots may improve strength.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762        

/JORGE A PEREIRO/Primary Examiner, Art Unit 3799